930 F.2d 33
Unpublished DispositionNOTICE: Tenth Circuit Rule 36.3 states that unpublished opinions and orders and judgments have no precedential value and shall not be cited except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.Richard DEMAREST, Petitioner-Appellant,v.James MANSPEAKER, Clerk of United States District Court forthe District of Colorado, and Cathy, Last NameUnknown, Defendants-Appellees.
No. 88-1899.
United States Court of Appeals, Tenth Circuit.
Feb. 22, 1991.

Before LOGAN and EBEL, Circuit Judges, and COOK, District Judge.*
ORDER AND JUDGMENT**
LOGAN, Circuit Judge.


1
This matter is before us upon remand from the United States Supreme Court.  The Supreme Court of the United States held that the clear language of 28 U.S.C. Sec. 1821 requires payment of witness fees to a convicted state prisoner who testifies at a federal trial pursuant to a writ of habeas corpus ad testificandum, reversing our holding to the contrary in Demarest v. Manspeaker, 884 F.2d 1343 (10th Cir.1989).    Demarest v. Manspeaker, 111 S.Ct. 599 (1991).  The case was remanded to us for further proceedings consistent with the Supreme Court's opinion.


2
We hereby recall the mandate and vacate our earlier judgment.  We conclude that there is nothing further for us to redetermine with respect to the case.  The Supreme Court's action requires that the judgment of the United States District Court for the District of Colorado be reversed.  The cause is remanded to the United States District Court for the District of Colorado for further proceedings in accordance with the opinion of the United States Supreme Court.


3
It is so ordered.  The mandate shall issue forthwith.



*
 The Honorable H. Dale Cook, Chief Judge, United States District Court for the Eastern, Northern and Western Districts of Oklahoma, sitting by designation


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.  10th Cir.R. 36.3